Citation Nr: 0108511	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from May 1967 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefits 
sought on appeal.


REMAND

In this case, the appellant essentially contends that the 
claimed disabilities were incurred in or aggravated during 
his period of military service and, as such, warrant 
entitlement to service connection.  With respect to the claim 
for rheumatoid arthritis, the appellant maintains that this 
pre-existing condition was aggravated by rigorous physical 
activity during basic training.

A preliminary review of the record shows that the veteran 
began receiving Social Security Administration (SSA) 
disability benefits in April 1977.   It does appear that all 
the SSA records pertaining to the veteran were obtained.  The 
United States Court of Appeals for Veterans Claims (Court) 
has emphasized the need to obtain SSA medical records in 
cases involving VA claims.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 371-2 (1992).  The RO should obtain and 
consider all the veteran's SSA medical records.  

The Board further observes that in reaching its decision, the 
RO considered whether the claims were well-grounded.  
However, there has been a recent significant change in the 
law.  On November 9, 2000, the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
was signed into law.  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order) (which had held that 
VA cannot assist in the development of a claim that is not 
well grounded).   

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (where law 
or regulation changes after a claim has been filed, but 
before administrative or judicial appeal process has 
concluded, the version most favorable to claimant should 
apply).  

Because the RO has not yet considered whether any additional 
notification or development actions are required in this case 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Therefore, the Board will remand the 
issues on appeal, as listed on the title page, to ensure full 
and complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the VCAA, as these 
claims were adjudicated under the currently invalid legal 
doctrine of well groundedness.  Karnas, 1 Vet. App. 308, 313 
(1991).

In view of the foregoing, the Board must remand the case to 
ensure that the appellant is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that the remand of this case will cause, it recognizes that 
due process considerations require such action.  Accordingly, 
this case is REMANDED for the following development: 

1.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency, which pertain to a claim 
filed by the veteran for disability 
benefits.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
veteran for SSA benefits.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry.  All attempts to obtain records, 
which are ultimately unsuccessful, should 
be documented in the claims folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
recently enacted VCAA are completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in section 3 of the 
Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, and 5103A) are 
fully complied with and satisfied.

3.  Thereafter, the RO should 
readjudicate the claims on appeal.   In 
deciding the appellant's claims, the RO 
should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed to the appellant and 
her representative for response.
  
The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board does not intimate any opinion, legal or 
factual, as to the ultimate disposition of the issues 
presented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



